 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 822 
In the House of Representatives, U. S.,

October 13, 2009
 
RESOLUTION 
 Expressing support for students to learn about Christopher Columbus. 
 
 
Whereas Columbus Day is celebrated the second Monday in October every year to honor Christopher Columbus; 
Whereas Christopher Columbus arrived in the Americas on October 12, 1492, and is credited with initiating the European colonization of the Americas; 
Whereas tributes and memorials to Christopher Columbus exist today in almost every State in the Nation; 
Whereas the discovery and colonization of the Americas is an integral part of the history and heritage of the United States; 
Whereas according to the National Assessment of Educational Progress in 2006, less than half of the country’s high school seniors had a basic knowledge of United States history;
Whereas 29 States require high school students to take a class in civics or government; 
Whereas a proficient knowledge of the history and heritage of the United States is important to promoting additional civic involvement; and 
Whereas educating today’s young people about the history and heritage of the United States is essential to creating an informed generation of citizens: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the recognition of Christopher Columbus and his role in the discovery and history of the United States; 
(2)recognizes that it is important for young people to learn about Christopher Columbus and the discovery, heritage, and history of the Nation; and 
(3)encourages all people to take advantage of educational opportunities in high schools and institutions of higher education to learn about Christopher Columbus’ discovery of the Americas and United States history. 
 
Lorraine C. Miller,Clerk.
